DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,356,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the continuation are a broader version than the ones in patent, In re Van Ornum~ 686 F.2d 937~ 214 USPQ 761 (CCPA 1982), broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. 

Application No. 17/658,818
U.S. Patent No. 11,356,910
1. A method for managing a measurement parameter for cell handover, performed by an aerial vehicle and comprising: 
   acquiring, by the aerial vehicle, a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle; 
   determining, by the aerial vehicle, a target measurement parameter for cell handover according to the target parameter; and performing, by the aerial vehicle, cell handover processing according to the target measurement parameter; wherein said 
   determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises: 
   determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and 
   acquiring, by the aerial vehicle, a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover; 
    wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell.
1. A method for managing a measurement parameter for cell handover, performed by an aerial vehicle and comprising: 
   acquiring, by the aerial vehicle, a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle; 
   determining, by the aerial vehicle, a target measurement parameter for cell handover according to the target parameter; and performing, by the aerial vehicle, cell handover processing according to the target measurement parameter; wherein 
   determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises: 
   determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and 
    acquiring, by the aerial vehicle, a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover; 
   
   wherein the target parameter comprises: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells.
2. The method of claim 1, wherein the target parameter further comprises a parameter on an altitude value.
wherein the target parameter comprises: a parameter on an altitude value
3. The method of claim 1, further comprising:
receiving, by the aerial vehicle, a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter.
2. The method of claim 1, further comprising: receiving, by the aerial vehicle, a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter.
4. The method of claim 1, further comprising:
receiving, by the aerial vehicle, a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and
storing, by the aerial vehicle, the correspondences and the reference measurement parameter.
3. The method of claim 1, further comprising: receiving, by the aerial vehicle, a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the 
correspondences between the target parameters and the regulation factors; and storing, by the aerial vehicle, the correspondences and the reference measurement parameter.
5. The method of claim 1, wherein the measurement parameter comprises a TimeToTrigger.
4. The method of claim 1, wherein the measurement parameter comprises a TimeToTrigger.
6. An aerial vehicle, comprising:
a processor; and memory having at least one instruction stored thereon, wherein the processor is configured to:
   acquire a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle;
   determine a target measurement parameter for cell handover according to the target parameter; and
   perform cell handover processing according to the target measurement parameter; wherein the processor is further configured to:
   determine a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and
   acquire a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover;
    wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell.
6. An aerial vehicle, comprising: 
a processor; and memory having at least one instruction stored thereon, wherein the processor is configured to: 
   acquire a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle; 
  determine a target measurement parameter for cell handover according to the target parameter; and 
   perform cell handover processing according to the target measurement parameter; wherein the processor is further configured to:    
   determine a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and 
    acquire a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover; 
    wherein the target parameter comprises: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells.
7. The aerial vehicle of claim 6, wherein the target parameter further comprises a parameter on an altitude value.
    wherein the target parameter comprises: a parameter on an altitude value
8. The aerial vehicle of claim 6, wherein the processor is further configured to: receive a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter.
7. The aerial vehicle of claim 6, wherein the processor is further configured to: receive a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter.
9. The aerial vehicle of claim 6, wherein the processor is further configured to: receive a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and store the correspondences and the reference measurement parameter.
8. The aerial vehicle of claim 6, wherein the processor is further configured to: receive a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and store the correspondences and the reference measurement parameter.
10. The aerial vehicle of claim 6, wherein the measurement parameter comprises a TimeToTrigger.
9. The aerial vehicle of claim 6, wherein the measurement parameter comprises a TimeToTrigger.
11. A non-transitory computer-readable storage medium having at least one instruction stored thereon, wherein the instruction is loaded and executed by a processor to implement a method for managing a measurement parameter for cell handover, performed by an aerial vehicle, the method comprising:
     acquiring a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle;
      determining a target measurement parameter for cell handover according to the target parameter; and
    performing cell handover processing according to the target measurement parameter;
    wherein said determining the target measurement parameter for cell handover according to the target parameter comprises:
   determining a target regulation factor corresponding to the currently-acquired target
parameter according to pre-stored correspondences between target parameters and regulation factors; and

    acquiring a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover;
   wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell.
10. A non-transitory computer-readable storage medium having at least one instruction stored thereon, wherein the instruction is loaded and executed by a processor to implement a method for managing the measurement parameter, the method comprising: 

     acquiring a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle; 
     determining a target measurement parameter for cell handover according to the target parameter; and 
    performing cell handover processing according to the target measurement parameter; 
    wherein determining the target measurement parameter for cell handover according to the target parameter comprises:    
     determining a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and 
   acquiring a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover, 
   wherein the targeted parameter comprises: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells.
12. An aerial vehicle implementing the method of claim 1, wherein the aerial vehicle is configured to have different measurement parameters at different altitudes, and have a longer Time To Trigger when flying at a higher altitude, to thereby avoid frequent cell handover, thereby reducing failure rate of data transmission.
5. An aerial vehicle implementing the method of claim 1, wherein the aerial vehicle is configured to have different measurement parameters at different altitudes, and have a longer Time To Trigger when flying at a higher altitude, to thereby avoid frequent cell handover, thereby reducing failure rate of data transmission.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SWEET III et al. (US 2017/0295069 – cited on IDS filed on 05/11/2022) in view of KIM (WO 2019/031943).
Regarding claim 1, Sweet III discloses a method for managing a measurement parameter for cell handover, performed by an aerial vehicle and comprising:
acquiring, by the aerial vehicle, a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-[0018], [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV);
determining, by the aerial vehicle, a target measurement parameter for cell handover according to the target parameter (p. [0065]; the processor of the UAV may adjust a handover parameter (i.e., target measurement parameter) based on the determined altitude, speed/vector, and/or interference metric); and
performing, by the aerial vehicle, cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
But, Sweet III does not particularly disclose wherein determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises:
determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors, and 
acquiring, by the aerial vehicle, a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover;
wherein the target parameter comprises a number of detected cells other than the presently-accessed cell.
However, Kim teaches wherein determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises: determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors (p. [0107]-[0108] and page 15, table 2; the UE may receive a relationship between scaling factors and the number of strong neighbor cells detected (i.e., target parameter)), and 
acquiring, by the aerial vehicle, a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover (p. [0107] the UE may scale the report interval (i.e., reference measurement parameter) by multiplying the report interval and the scaling factor and obtain a scaled report interval (i.e., target measurement parameter)); 
wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell (page 15, table 2; i.e., number of strong neighbor cells detected (i.e., target parameter)).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet III with the teachings of KIM, in order to adjust the frequency of measurement reports in order to conserve power and prevent frequent ping-pong problem (p. [0078]). 
Regarding claim 2, the combination of Sweet III and Kim disclose the method of claim 1, Sweet III discloses wherein the target parameter comprises one or more of: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells (p. [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV).
Regarding claim 3, the combination of Sweet III and 3GPP TSG-RAN WG2 Meeting #99 disclose the method of claim 1, Sweet III discloses further comprising: receiving a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter (p. [0060], lines 1-12; the UAV may determine the interference metric in response to a message from the communication network).
Regarding claim 5, combination of Sweet III and Kim disclose the method of claim 1, Kim discloses wherein the measurement parameter comprises a TimeToTrigger (p. [0073]).
Regarding claim 6, Sweet III discloses an aerial vehicle, comprising:
a processor, and memory having at least one instruction stored thereon (p. [0078]), wherein the processor (p. [0017]) is configured to:
 acquire a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-[0018], [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV);
determine a target measurement parameter for cell handover according to the target parameter (p. [0065]; the processor of the UAV may adjust a handover parameter (i.e., target measurement parameter) based on the determined altitude, speed/vector, and/or interference metric); and
perform cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
But, Sweet III does not particularly disclose wherein the processor is further configured to:
determine a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors, and 
acquire a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover.
However, Kim teaches the processor configured to determine a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors (p. [0107]-[0108] and page 15, table 2; the UE may receive a relationship between scaling factors and the number of strong neighbor cells detected (i.e., target parameter)), and 
acquire a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover (p. [0107] the UE may scale the report interval (i.e., reference measurement parameter) by multiplying the report interval and the scaling factor and obtain a scaled report interval (i.e., target measurement parameter));
wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell (page 15, table 2; i.e., number of strong neighbor cells detected (i.e., target parameter)).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet III with the teachings of KIM, in order to adjust the frequency of measurement reports in order to conserve power and prevent frequent ping-pong problem (p. [0078]). 
Regarding claim 7, the combination of Sweet III and Kim disclose the aerial vehicle of claim 6, Sweet III discloses wherein the target parameter comprises one or more of: a parameter on an altitude value (p. [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV).
Regarding claim 8, the combination of Sweet III and Kim disclose the aerial vehicle of claim 6, Sweet III discloses wherein the processor is further configured to receive a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter (p. [0060], lines 1-12; the UAV may determine the interference metric in response to a message from the communication network).
Regarding claim 10, the combination of Sweet and Kim disclose the aerial vehicle of claim 6, Kim discloses wherein the measurement parameter comprises a TimeToTrigger (p. [0073]).
Regarding claim 11, Sweet III discloses a non-transitorv computer-readable storage medium (p. [0078]) having at least one instruction stored thereon, wherein the instruction is loaded and executed by a processor to implement a method for managing the measurement parameter, the method comprising:
acquiring a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-[0018], [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV);
determining a target measurement parameter for cell handover according to the target parameter (p. [0065]; the processor of the UAV may adjust a handover parameter (i.e., target measurement parameter) based on the determined altitude, speed/vector, and/or interference metric); and
performing cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
But, Sweet III does not particularly disclose wherein said determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises:
determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors, and 
acquiring, by the aerial vehicle, a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover;
wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell. 
However, Kim teaches wherein determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises: determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors (p. [0107]-[0108] and page 15, table 2; the UE may receive a relationship between scaling factors and the number of strong neighbor cells detected (i.e., target parameter)), and 
acquiring, by the aerial vehicle, a product of the target regulation factor and the pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover (p. [0107] the UE may scale the report interval (i.e., reference measurement parameter) by multiplying the report interval and the scaling factor and obtain a scaled report interval (i.e., target measurement parameter)); 
wherein the target parameter comprises: a parameter on a number of detected cells other than a presently-accessed cell (page 15, table 2; i.e., number of strong neighbor cells detected (i.e., target parameter)).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet III with the teachings of KIM, in order to adjust the frequency of measurement reports in order to conserve power and prevent frequent ping-pong problem (p. [0078]). 


6.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SWEET III et al. in views of KIM and YIU et al. (US 2020/0033849).
Regarding claim 4, the combination of Sweet III and Kim disclose the method of claim 1, but does not particularly disclose further comprising: receiving, by the aerial vehicle, a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and storing, by the aerial vehicle, the correspondences and the reference measurement parameter.
However, Yiu discloses further comprising: receiving, by the aerial vehicle, a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and storing, by the aerial vehicle, the correspondences and the reference measurement parameter (p. [0132]; the base station transmit a measurement configuration that includes one or more scaling factors for the time-to-trigger and instructs the AV-UE to use the scaling factors, the AV-UE transmit a measurement report with measurements based on the scaling factors). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sweet III and Kim with the teachings of Yiu, since such a modification would allow the base station to establish and transmit a measurement configuration including the scaling factors, and receive a measurement report based on the scaling factors.
Regarding claim 9, the combination of Sweet III and Kim disclose the aerial vehicle of claim 7, but does not particularly disclose wherein the processor is further configured to: receive a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and store the correspondences and the reference measurement parameter.
However, Yiu discloses wherein the processor is further configured to: receive a second notification message sent by the base station, the second notification message containing the reference measurement parameter and the correspondences between the target parameters and the regulation factors; and store the correspondences and the reference measurement parameter (p. [0132]; the base station transmit a measurement configuration that includes one or more scaling factors for the time-to-trigger and instructs the AV-UE to use the scaling factors, the AV-UE transmit a measurement report with measurements based on the scaling factors). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Sweet III and Kim with the teachings of Yiu, since such a modification would allow the base station to establish and transmit a measurement configuration including the scaling factors, and receive a measurement report based on the scaling factor.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SWEET III et al. in views of KIM and 3GPP TSG-RAN WG2 Meeting #99.
Regarding claim 12, the combination of Sweet III and Kim disclose the aerial vehicle implementing the method of claim 1 (See Sweet III – Fig. 2), but does not particularly disclose  wherein the aerial vehicle is configured to have different measurement parameters at different altitudes, and have a longer Time To Trigger when flying at a higher altitude, to thereby avoid frequent cell handover, thereby reducing failure rate of data transmission 
However, 3GPP TSG-RAN WG2 Meeting #99 discloses wherein the aerial vehicle is configured to have different measurement parameters at different altitudes, and have a longer Time To Trigger when flying at a higher altitude, to thereby avoid frequent cell handover, thereby reducing failure rate of data transmission (Pages 2-3; observation 1: if the UE is in high altitude (i.e., target measurement parameter) it seems beneficial to set time-to-trigger to a relatively longer value (i.e., product of target regulation factor) in order to avoid frequent ping pong; observation 2: if the UE is in low altitude, it seems beneficial to set time-to-trigger value to a relatively lower value (i.e., target measurement parameter) in order to avoid later handover and RLF; observation 3: it is beneficial to scale the time-to-trigger value (i.e., reference measurement parameter) depending on the height of the UE (i.e., target parameter)). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet III with the teachings of 3GPP TSG-RAN WG2 Meeting #99, since such a modification would provide the benefits of adjusting a measurement parameter for handoff based on the height of the aerial UE in order to avoid frequent ping pong and/or avoid later handover and RLF. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643